248 F.2d 757
101 U.S.App.D.C. 344
Grace E. SEAMARK, Appellant,v.LUCY WEBB HAYES NATIONAL TRAINING SCHOOL FOR DEACONESSES ANDMISSIONARIES(including Sibley Memorial Hospital),a corporation, Appellee.
No. 13858.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 14, 1957.Decided Oct. 24, 1957.

Mr. Rolland G. Lamensdorf, Washington, D.C., for appellant.
Mr. Richard W. Galiher, Washington, D.C., with whom Mr. William E. Stewart, Jr., Washington, D.C., was on the brief, for appellee.
Before EDGERTON, Chief Judge, and FAHY and BASTIAN, Circuit judges.
PER CURIAM.


1
The plaintiff appeals from a directed verdict for the defendant in a suit for personal injury.  We find no error affecting substantial rights.


2
Affirmed.